EXAMINER’S AMENDMENTS AND CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellany
For consistency and clarity, the portions of the 4/14/22 Notice of Allowability that remain unchanged are repeated hereinbelow.

Continued Examination Under 37 CFR 1.114
A 3/23/22 request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 2/7/22 submission has been entered via the 3/23/22 RCE.

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Since the first-listed E/A below is limited to canceling claims that were non-elected without traverse in response to a Restriction Requirement (see, e.g., the 11/5/21 Final Rejection at p. 2) and were not eligible for rejoinder, applicant’s authorization therefor was not required.  MPEP 821.02.  The other E/As were authorized in a 7/14/22 phone interview with agent Thomas Powers, Ph.D. The application has been amended as follows:
Claims 16-19 are canceled.
In the 2nd-to-last line of claims 40 and 44, “olivine, dunate, fayalite, fosterite” is changed to --olivine, fayalite, forsterite-- .
In the 4th-to-last line of claim 47, “olivine, dunate, fayalite, fosterite” is changed to --olivine, fayalite, forsterite-- .

Response to Arguments
Applicant's 2/7/22 arguments vis-à-vis rejections under 35 U.S.C. 101 & 112, simply stating that the rejections were addressed by the 2/7/22 claim amendments, have been fully considered and are persuasive in view of said amendments and the E/As detailed above.  Said rejections are withdrawn.
Applicant's 2/7/21 arguments vis-à-vis prior rejections under 35 U.S.C. 102(a)(1) & 103, stating in pertinent part that the rejections were addressed by the 2/7/21 claim amendments, and that the previously-laid rejections involved improper hindsight reconstruction, have been fully considered and are persuasive, esp. in view of said amendments and the E/As detailed above.  Said rejections are withdrawn.

Allowable Subject Matter
Claims 40-45 and 47-51 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 40, 44, and 47, the most pertinent prior art of record appears to be Hurst et al., GB2081247 (1982) (“Hurst”) or Hurst as illustrated by the 2006 Schuiling et al. article (“Schuiling”)1, whose teachings and suggestions are in the 11/5/21 Final Rejection.  Independent claims 40, 44, and 47 have been allowed over said references, however, at least due to the reasons detailed in the “Response to Arguments” section above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ July 14, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
    

    
        1 Note: Schuiling was not meant to be combined with Hurst, but is merely cited as illustratory evidence to show certain characteristics of Hurst’s olivine despite Hurst’s silence thereon.